Citation Nr: 1008714	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), status post coronary artery bypass surgery and 
myocardial infarction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran had active duty for training from July 1966 to 
December 1966.  Subsequently, he served in the National Guard 
for many years, retiring in October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Sioux Falls, South Dakota, which denied service 
connection for coronary artery disease. 

The Veteran testified at a June 2006 hearing at the RO before 
a hearing officer.  A transcript of the hearing has been 
associated with the file.

The Board notes that in his April 2006 VA Form 9, the Veteran 
had originally requested a Board hearing.  However, in a May 
2006 hearing selection letter, the Veteran indicated that he 
preferred an RO hearing instead, which was held in June 2006 
as discussed above. 

In May 2009 the Board remanded this claim for further 
development.  Specifically, the Board instructed the agency 
of original jurisdiction (AOJ) to verify the Veteran's active 
duty status for the period from September 9 to September 20, 
1996.  The AOJ obtained such verification in June 2009.  The 
Board also instructed the AOJ to schedule the Veteran for a 
VA examination to determine whether his coronary artery 
disease and myocardial infarction had their onset in or 
increased in severity during the Veteran's period of active 
duty for training (ACDUTRA).  Accordingly, the Veteran 
underwent a VA examination in August 2009.  Thereafter, the 
AOJ readjudicated the claim on the merits and again denied 
service connection.  The Board finds that the AOJ 
substantially complied with the Board's remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

After this appeal was returned to the Board, the Veteran 
submitted a January 2010 letter summing up the evidence and 
his arguments.  As this letter contains no information or 
evidence that has not previously been considered by the RO, 
the Board finds there is no prejudice to the Veteran in 
proceeding to adjudicate the claim.  See 38 C.F.R. § 19.37(b) 
(2009).  


FINDING OF FACT

The evidence does not show that the Veteran's myocardial 
infarction had its onset in or was aggravated by any period 
of ACDUTRA, or that CAD was otherwise related to a period of 
ACDUTRA. 


CONCLUSION OF LAW

Coronary artery disease (CAD), status post coronary artery 
bypass surgery and myocardial infarction were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in July 2004 notified the 
Veteran of his and VA's respective responsibilities for 
obtaining different types of evidence.  However, it did not 
provide notice of any of the elements of service connection.  
A March 2006 VCAA notice letter informed the Veteran of the 
evidence required to establish the degree of disability and 
the effective date, but still did not provide notice of the 
first three elements of service connection.  However, for the 
following reasons, the Board finds that the Veteran has not 
been prejudiced by any notice deficiencies.  

The Court has held that lack of notice with respect to the 
first Quartuccio element, namely what evidence is needed to 
substantiate the claim, has the "natural effect" of 
producing prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), revs' on other grounds; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  At the same time, 
the Supreme Court of the United States has "warned against 
courts' determining whether an error is harmless through the 
use of mandatory presumptions and rigid rules rather than 
case-specific application of judgment, based upon examination 
of the record."  Shinseki v. Sanders, 129T S. Ct. 1696, 
1704-05 (2009).  Thus, the Board must consider the specific 
facts of a veteran's case to determine whether he has 
actually been prejudiced by any notice error.  See id. at 
1704-06.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Mayfield, 19 Vet. App. at 121.  Ultimately, the 
determination is whether the error affected the "essential 
fairness" of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Preliminarily, the Board notes that the existence of a 
current disability has already been established, and thus any 
notice error relating to this element is moot.  In order to 
establish veteran status with respect to the period at issue, 
namely the period of ACDUTRA from September 9 to September 
20, 1996, the claimant must show that he was disabled from a 
disease or injury incurred in or aggravated by this period of 
ACDUTRA, as will be discussed in more detail below.  Thus, in 
this case, the evidence required to establish a connection 
between the Veteran's current disability and his period of 
ACDUTRA, and to establish veteran status, is the same.  The 
Board finds that the Veteran, through his own testimony and 
through his counsel, has demonstrated actual knowledge of the 
requirement that there be a connection between his period of 
service and his current disability, which would also 
establish veteran status for the period at issue.  In this 
regard, the Veteran argued at the June 2006 RO hearing that 
his chest pain occurred during his period of active duty 
training, and that thereafter he did not feel well until he 
suffered a heart attack on September 25, 1996.  The Board 
finds that this testimony, as well as the law and arguments 
set forth by the Veteran's representative in the October 2006 
statement and April 2009 and February 2010 appellant's 
briefs, demonstrate actual knowledge of this element of the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); Overton v. Nicholson, 20 Vet. App. 427, 428, 438 
(2006).  Accordingly, the Board finds that lack of notice 
with respect to establishing veteran status and a connection 
between the period of service and the current disability was 
harmless error and that no prejudice exists.  

The Board also notes that the March 2006 notice letter 
regarding the degree of disability and the effective date was 
sent after the initial rating decision in this matter.  
However, the Veteran had an opportunity to respond with 
additional argument and evidence before his claim was 
subsequently readjudicated and a supplemental statement of 
the case (SSOC) issued in July 2006.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Moreover, since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess, supra.  The Board concludes that the duty to 
notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file, as well as private medical records submitted by the 
Veteran.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining relevant evidence on the Veteran's behalf.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in August 2009.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, as well as a thorough examination of the 
Veteran, and provides a complete rationale for the opinion 
stated which is supported by the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
at 122. 

II. Service Connection
 
The Veteran contends that he is entitled to service 
connection for coronary artery disease, status post bypass 
surgery and myocardial infarction.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).

The Veteran claims that his current disability stems from a 
period of ACDUTRA which was in effect from September 9 to 
September 20, 1996.  ACUDTRA status for this period has been 
verified by a statement of retirement points from the South 
Dakota Adjutant General's Office, as well a September 1996 
record reflecting an order to the Veteran to report for 
active duty for the period at issue.  The Board notes that 
only "veterans" are entitled to service-connected disability 
benefits.  To establish status as a "veteran" based upon a 
period of ACDUTRA, a claimant must establish that he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty during that period of ACDUTRA.  38 C.F.R. 
§ 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that 
a claimant has established status as a "veteran" for purposes 
of other periods of service (e.g., the veteran's period of 
active duty in the Army) does not obviate the need to 
establish that the claimant is also a "veteran" for purposes 
of the period of ACDUTRA where the claim for benefits is 
premised on that period of ACDUTRA.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).

The Board notes that service connection for certain 
disabilities, including cardiovascular-renal disease, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active duty 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307; 3.309(a) (2009).  However, service 
connection on a presumptive basis does not apply to periods 
of ACDUTRA or INACDUTRA unless veteran status has been 
established for these periods as discussed above.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, the 
Veteran is not entitled to service connection on a 
presumptive basis for the period of ACDUTRA between September 
9, 2006 and September 20, 2006 as it has not yet been shown 
that the Veteran is disabled from a disease or injury 
incurred in or aggravated by this period of service. 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board now turns to a discussion of the relevant evidence.  
At the June 2006 RO hearing, the Veteran stated that while he 
was engaged in physical training during the September 1996 
period of ACDUTRA, he experienced chest pain, and simply did 
not feel well.  He reported his symptoms to the officer on 
duty, who instructed him to rest for a while.  The Veteran 
did so, and then finished the weekend drill.  The Veteran 
stated that in the weeks following this drill he did not feel 
well, and about two weeks later was hospitalized for a 
myocardial infarction and bypass surgery.  The Veteran argues 
that his coronary artery disease, status post bypass surgery 
and myocardial infarction, stems from the chest pain and 
other symptoms he experienced during physical training.  

The Board acknowledges the Veteran's contentions that his 
current disability is related to the chest pain and other 
symptoms he experienced during his period of ACDUTRA.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge, such as his symptoms and other experiences.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  
For example, the Veteran is competent to state, among other 
things, that he experienced chest pain during training, and 
did not feel well thereafter.  It is then for the Board to 
determine the credibility and evidentiary weight of the 
Veteran's statements in light of all the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as 
to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Washington, Layno, both supra.  Thus, the Board cannot 
consider as competent evidence the Veteran's opinion that the 
chest pain he experienced in service was a myocardial 
infarction, or that his current cardiovascular disability is 
related to the chest pain and other symptoms he experienced 
during physical training, as this is a determination that is 
medical in nature and therefore requires medical expertise.  
See id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has reviewed the Veteran's service treatment 
records.  Prior to the Veteran's hospitalization in September 
1996, the Veteran's service treatment records, including 
those pertaining to the Veteran's initial period of active 
duty from July 1966 to December 1966, are negative for 
diagnoses, treatment, complaints, or any other indication of 
a heart condition or chest pain.  A July 1995 periodic 
examination, conducted a little over one year prior to the 
period at issue, is negative for any indication of a heart 
condition.  An EKG reflected in this record was within normal 
limits.  The Board notes that there are no service treatment 
records pertaining to the Veteran's period of ACDUTRA from 
September 9 to September 20, 1996.  Moreover, at the June 
2006 RO hearing, the Veteran denied being treated for a heart 
condition or hypertension prior to the September 1996 
hospitalization.  

At the June 2006 RO hearing, the Veteran stated that at the 
time of his physical training he was a little overweight, had 
not been exercising much, and simply did not feel well at the 
time.  He also stated that he had been experiencing a lot of 
indigestion. 

A June 2006 letter from the officer on duty during the 
September 1996 weekend drill reflects that the Veteran had 
been running when he reported that he did not feel well, 
complaining of chest pressure and pain, nausea, and feeling 
lightheaded.  The Veteran was instructed to return to 
quarters and rest, which he did.  After a while, the Veteran 
stated that he felt well enough to return to duty for the 
rest of the weekend. 

A June 2006 letter from a fellow service member who was 
present at the training states that the Veteran experienced 
shortness of breath and was therefore unable to finish a 
physical fitness test in September 1996.  

The Veteran's private treatment records reflect that he was 
seen in the emergency room on September 25, 2006 for chest 
pain which had started in the afternoon that day.  The 
records reflect that the Veteran had been well up until then, 
although as discussed above the Veteran states that he had 
not felt well for about a couple of weeks since the physical 
training.  The Veteran's history was negative for a 
myocardial infarction, stroke, diabetes, hypertension or any 
other cardiac conditions.  He was admitted to the hospital 
where he was diagnosed with left main coronary artery 
disease, status post acute myocardial infarction, and 
underwent coronary artery bypass surgery.  

In August 2009, the Veteran underwent a VA examination in 
connection with this claim.  After reviewing the Veteran's 
claims file, including the private treatment records 
reflecting the Veteran's September 1996 hospitalization, the 
examiner opined that the Veteran's myocardial infarction had 
its onset on September 25, 1996 because the September 1996 
private hospitalization records describe the onset of 
symptoms as being on that day, and there was no 
electrocardiogram (EKG) evidence of an earlier onset of 
myocardial infarction on the September 25, 1996 admission 
record.  Moreover, laboratory studies did not show evidence 
that the Veteran's myocardial infarction occurred prior to 
September 1995.  In this regard, of particular significance 
was the Veteran's LDH level on September 25, 1996, which, at 
137, was considered to be normal.  The examiner noted that 
LDH is an enzyme which starts to increase 6 to 12 hours after 
the onset of a myocardial infarction, reaches a peak 
elevation in 24 to 48 hours, and is elevated for a duration 
of 6 to 8 days.  The examiner explained that the fact that 
the Veteran's LDH was normal on admission indicates that the 
myocardial infarction was less than 6 to 12 hours old at the 
time.  If the myocardial infarction had occurred prior to 
this date, the LDH would have been elevated at admission.  
Thus, the examiner concluded that the Veteran's myocardial 
infarction did not have its onset in and was not aggravated 
by the Veteran's period of ACUDTRA from September 9 to 
September 20 1996.  

The examiner also opined that the Veteran's coronary artery 
disease, when considered separate from the myocardial 
infarction, could not have had its onset during the Veteran's 
period of ACDUTRA.  The examiner explained that CAD develops 
over a prolonged period of time of several years or more, 
with the gradual development of atherosclerotic plaques in 
the coronary arteries.  Myocardial infarctions occur when the 
plaques rupture or there is other sudden or complete 
obstruction of the coronary artery.  Thus, the CAD could not 
have had its onset during the September 9 to September 20, 
1996 period.  There was nothing in the Veteran's history or 
records which indicated there was any permanent aggravation 
of this process beyond its natural progression during the 
time period in question.  

In carefully reviewing the above evidence, the Board finds 
that the Veteran's chest pain during physical training has 
not been shown to be a sign of a myocardial infarction, or to 
be related to the myocardial infarction that occurred on 
September 25, 1996.  As the Veteran stated at the June 2006 
RO hearing, he was generally not feeling well during the 
period of his physical training.  He was overweight, had not 
been exercising, and was experiencing indigestion.  The 
August 2009 VA examiner opined that the Veteran's September 
25, 2006 myocardial infarction was an acute incident 
unrelated to his period of active training.  Moreover, the 
examiner explained that while the Veteran had never 
complained of or been treated for a heart condition prior to 
his September 2006 hospitalization, CAD is a disease which 
progresses over time and can eventually lead to a myocardial 
infarction.  Thus, it was unlikely the Veteran's CAD had its 
onset in or was aggravated by his period of ACDUTRA.  
Therefore, the Board finds that the preponderance of the 
evidence is against a nexus between the Veteran's current 
cardiovascular disability and his period of ACDUTRA from 
September 9 to September 20 1996.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for coronary artery disease, status post coronary 
artery bypass surgery and myocardial infarction, must be 
denied.  See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
 

ORDER

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass surgery and 
myocardial infarction, is denied. 
 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


